DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Patent No. US 8,954,412 B1, hereinafter “Zhao”).
Regarding claim 1, Zhao teaches:
providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects (Zhao – importers operate to process documents received from the document hosts, read the data content of documents, and extract facts (as operationally and 
generating a fact key for each of the plurality of fact objects based on information associated with each fact object; determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object; generating an attribute key for each of the one or more attribute objects based on the attribute information; storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys (Zhao – build engine builds and manages the repository (i.e. data catalog) [Col. 3 line 34]. Repository contains one or more facts, and each fact is associated with exactly one object (i.e. fact object) [Col. 3 lines 45-46]. The repository includes facts. Each fact (i.e. fact object) includes a unique identifier for that fact, such as a fact ID (i.e. fact key). Each fact includes at 
and in response to a query that includes a query fact object and one or more query attribute objects, perform further actions, including: generating a query fact key based on the query fact object; generating one or more query attribute keys based on the one or more query attribute objects; and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key (Zhao – a query parsing module parses the defined query to identify possible attribute names and/or values contained within it. The query parsing module search the repository for objects, facts, or attributes that correspond to the filtered query terms [Col. 8 lines 51-60]. For example, the query parsing module identifies an object (i.e. query fact object) having a “name” attribute (i.e. attribute object) with the value “William Frawley” and an attribute type called “play”. Thus, the query parsing module identifies the fact “name: William Frawley” and the attribute name “play” based on the defined query [Col. 8 lines 60-67]. 
Claims 6, 11 and 16 correspond to claim 1 and are rejected accordingly.
Regarding claim 3, Zhao teaches:
generating an attribute vector for a fact object stored at a storage location in the data catalog based on a number of the one or more attribute objects associated with the fact object; storing the one or more attribute keys in the attribute vector; and storing the attribute vector at the storage location (Zhao – see Fig. 2A-214 Value, where each fact includes at least an attribute 212 and a value 214 (i.e. attribute vector) [Col. 5 lines 10-14]. The value field 214 stores the name of the linked object and the link 216 stores the object identifier of the linked object. Thus, this “president” fact in Fig. 2(d) would include the value 214 of “George W. Bush”, and object reference link 216 that contains the object ID for the “George W. Bush” object [Col. 6 lines 23-34].)
Claims 8, 13 and 18 correspond to claim 3 and are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Jayasena (Pub. No. US 2021/0182262 A1, hereinafter “Jayasena”).
Regarding claim 2, Zhao does not appear to teach:
generating an alternate fact key for each of the plurality of fact objects based on information associated with each fact object and in response 
However, Jayasena teaches:
generating an alternate fact key for each of the plurality of fact objects based on information associated with each fact object and in response to a location in the data catalog corresponding to the fact key being unavailable, storing the one or more attribute keys and the alternate fact key for each fact object at a storage location in the data catalog, wherein the storage location corresponds to the alternate fact key (Jayasena – in Fig. 5 – 501, the method includes performing a hash operation on the key that is biased to map the key and associated value to a set of buckets in the hash table serving as a set of less frequently-accessed buckets. As shown in block 502, the method determines if the candidate infrequently-accessed buckets are full (i.e. unavailable). If the candidate buckets in the IA (less frequently-accessed) bucket set are full, the method continues to block 504 and causes the hash generator to perform a frequently-accessed hash on the key (i.e. generate an alternate fact key) and the hash generator stores the key and the associated value exclusively in the frequently-accessed bucket set as shown in block 506 [0048].)

Claims 7, 12 and 17 correspond to claim 2 and are rejected accordingly.
Claims 4, 5, 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Watkins et al. (Pub. No. US 2018/0322062 A1, hereinafter “Watkins”).
	Regarding claim 4, Zhao does not appear to teach:
generating a Bloom filter for one or more fact objects based on the one or more attribute keys; storing the Bloom filter at each storage location in the data catalog associated with the one or more fact objects; and employing the Bloom filter to determine when the query attribute keys have equivalent values to the one or more attribute keys associated with the other fact key
	However, Watkins teaches:
generating a Bloom filter for one or more fact objects based on the one or more attribute keys; storing the Bloom filter at each storage location in the data catalog associated with the one or more fact objects; and employing the Bloom filter to determine when the query attribute keys have equivalent values to the one or more attribute keys associated with the other fact key (Watkins – storage device can store a plurality of object records, each of which can correspond to a respective object (e.g. data object such 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao and Watkins before them, to modify the system of Zhao of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, perform further actions, including: generating a query fact key based on the query fact 
	Claims 9, 14 and 19 correspond to claim 4 and are rejected accordingly.
	Regarding claim 5, Zhao does not appear to teach:
generating the data catalog based on a cuckoo filter, wherein each cuckoo filter key is a fact key or an alternate fact key associated with a fact object
	However, Watkins teaches:
generating the data catalog based on a cuckoo filter, wherein each cuckoo filter key is a fact key or an alternate fact key associated with a fact object (Watkins – a cuckoo filter operates as a hash table with displacement hashing, storing a portion of the originating key [0039]. Object records can be arranged with a hash 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao and Watkins before them, to modify the system of Zhao of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, perform further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Watkins of generating the data catalog based on a cuckoo filter, 
	Claims 10, 15 and 20 correspond to claim 5 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166